Per Curiam. —
The respondent instituted this action to recover from the appellant the value of a certain building, which he alleged in his complaint belonged to the corporation of which he was receiver, and which a corporation known as the Alaska Exploration Company had wrongfully and without right tom down and appropriated, and afterwards conveyed to the appellant. It was also alleged that demand for the return of the property or its value had been made upon the appellant, and that it had refused to either return the property or pay its value. The appellant, for answer,- admitted the taking of the property by its predecessor in interest, and a conveyance of the property to it, and set out some four sepa*600rate defenses, in each of which it alleged the taking and appropriation of the property, but sought to justify such taking and appropriation by facts therein set out. Issue was taken on the facts sought to show justification, and a trial of such issue entered upon before a jury. During the course of the trial, and after the respondent had rested his case, the appellant asked to he permitted to amend its answer so as to deny an allegation of the complaint to the effect that it had assumed the obligations of the Alaska Exploration Company, an allegation which it had admitted in its answer as filed. The request was denied, and this denial constitutes the sole error assigned on this appeal.
In our opinion there was no error in the ruling of the trial court. It appears from the record that the Alaska Exploration Company wrongfully and without consent of the owner took possession of, and appropriated to its own use, a building belonging to the corporation of which the. respondent is receiver; that it sold the building to the appellant; and that the appellant entered into possession of it, and refused to deliver it up or pay its value to the respondent, on demand : being made upon it therefor. This being true, the question whether or not the appellant assumed the obligations of the Alaska Exploration Company is immaterial. As that company came wrongfully into -possession of the building, it could give no rightful possession to the appellant. It was the appellant’s duty, therefore, to deliver up the building on the demand of the respondent, and, refusing to do so, it became liable as for its own wrong.
The judgment should be affirmed, and it is so ordered.